Citation Nr: 1703989	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-17 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at the Allegiance Health Emergency Department (AHED) in Jackson, Michigan on August 8, 2011, including services from Allegiance Health and Independent Emergency Physicians, to include the threshold issue of whether the claim for such payment or reimbursement was timely filed.     


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the VA Medical Center (VAMC) in Ann Arbor, Michigan, which denied the instant claim as untimely.    


FINDINGS OF FACT

1.  The Veteran's treatment at AHED was received after June 19, 2001 and his claim for payment or reimbursement of the cost of the treatment was filed more than 90 days before May 21, 2012.

2.  The treatment received was for a condition of such a nature that a prudent layperson would have expected that delay in seeking it would have been hazardous to health.  

3.  Resolving any reasonable doubt in the Veteran's favor, a VA or other federal facility was not available to provide the treatment; the Veteran was enrolled in the VA health care system at the time of the treatment and for the 24 months preceding the treatment; the Veteran did not have alternative insurance, which fully covered the treatment provided; the condition for which the emergency treatment was not caused by an accident or work-related injury; and the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.     


CONCLUSIONS OF LAW

1.  The Veteran's claim for payment or reimbursement of the private medical expenses incurred at the Allegiance Health Emergency Department in Jackson, Michigan on August 8, 2011 was timely filed.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1004(f).  

2.  The criteria for payment or reimbursement of private medical expenses incurred at the Allegiance Health Emergency Department in Jackson, Michigan on August 8, 2011 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

A.  Timeliness of the claim

The evidence shows that the Veteran experienced a panic attack while driving on August 8, 2011.  His symptoms included shortness of breath, shaking, chills and the sensation of his throat closing.  As a result, he sought treatment at the Allegiance Health Emergency Department in Jackson, Michigan.  At this emergency room, he received intravenous fluids and intravenous Ativan in order to treat his acute anxiety.  He subsequently stabilized and was released from the hospital to return home with his spouse/significant other.  

In February 2012, the VAMC received a claim for payment or reimbursement of the expenses the Veteran incurred at AHED, with accompanying statements from Allegiance Health (AH) and Independent Emergency Physicians (IEP), which appear to indicate that the Veteran owed IEP $498 and owed AH $772.44 for the August 8, 2011 treatment..  In April 2012, the VAMC denied the claim, finding that it was not timely.

Notably, as the Veteran's psychiatric disability is not service-connected, potential VA payment or reimbursement of the costs of the treatment he received is governed by 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. §§ 17.1001-17.1005.  These regulations generally indicate that for a claim for payment or reimbursement to be timely, it must be filed within 90 days of the receipt of the treatment in question.  38 C.F.R. § 17.1004 (d).  However, a significant exception exists for certain claims pertaining to treatment received on or after June 19, 2001 but more than 90 days before May 21, 2012.  In such cases, a claimant is potentially entitled to retroactive reimbursement (i.e. his claim is considered timely) if it is filed no later than 1 year after May 21, 2012.  38 C.F.R. § 17.1004(f).  Thus, in this case, because the Veteran did receive the treatment in question after June 19, 2001 and more than 90 days before May 21, 2012 (i.e. August 8, 2011) and because his claim was actually filed before May 21, 2012 (i.e. February 2012), it is timely under the controlling regulation.  Id. 

B.  Merits of the claim

As noted, the evidence shows the Veteran experienced a significant panic attack while driving, with acute symptoms of shortness of breath, shaking, chills and the sensation of his throat closing, which required intravenous medication at the emergency room to stabilize.  Resolving any reasonable in the Veteran's favor, this constituted treatment for a condition that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to health.  Also, the evidence shows that the Veteran lives in Onsted, Michigan, which is approximately 34 miles away to the closest VAMC (i.e. Ann Arbor).  In contrast, the AHED is located in Jackson, Michigan, approximately 26 miles from the Veteran's home.  Given the acute nature of the Veteran's panic attack and his compromised ability to drive, and resolving any reasonable doubt in his favor, the Board finds that the Ann Arbor VAMC, despite being not much farther away than AHED, was not feasibly available to provide the emergency treatment.  38 C.F.R. § 17.1002(a-c). 

Additionally, VA treatment records from the Veteran's Benefits Management System (VBMS) claims file reasonably indicate that the Veteran was enrolled in the VA health care system at the time of the AHED treatment and for the 24 months preceding it.  Further, it is reasonably established that the Veteran did not have alternative insurance, which fully covered the treatment provided, as he has submitted bills and collection notices indicating that he was personally liable for the treatment costs.  Moreover, the evidence reasonably indicates that the condition for which the emergency treatment was provided (i.e. acute panic attack) was not caused by an accident or work-related injury and also reasonably indicates that the Veteran is not eligible for reimbursement for the AHED treatment under 38 U.S.C.A. § 1728, as he is not service-connected for this psychiatric disorder.  38 C.F.R. § 17.1002(d-h); Staab v. McDonald, 28 Vet. App. 50 (2016).     

In sum, resolving all reasonable doubt in the Veteran's favor, he meets all the applicable criteria for payment or reimbursement of the cost of the treatment provided by Allegiance Health and Independent Emergency Physicians       
 at AHED on August 8, 2011.  38 C.F.R. § 17.1002(a-h)    Accordingly, such payment or reimbursement is warranted.   













CONTINUED ON NEXT PAGE

ORDER

The Veteran's claim for entitlement to payment or reimbursement of private medical expenses incurred at the Allegiance Health Emergency Department (AHED) in Jackson, Michigan on August 8, 2011 was timely.  

Entitlement to payment or reimbursement of private medical expenses incurred at the Allegiance Health Emergency Department (AHED) in Jackson, Michigan on August 8, 2011, including services from Allegiance Health and Independent 
Emergency Physicians, is granted, subject to the regulations governing the payment of monetary awards.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


